COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 MIGUEL BYGOYTIA,                               §                    No. 08-17-00226-CR
                           Appellant,
                                                §                      Appeal from the
 v.
                                                §                    168th District Court
 THE STATE OF TEXAS,
                            Appellee.           §                of El Paso County, Texas

                                                §                    (TC#20140D05522)

                                                §

                                           ORDER

       The Court on its own motion ORDERS the Official Court Reporter for the 168th District

Court of El Paso County, Texas, to electronically submit a supplemental reporter’s record

containing State’s Exhibit No. 1 (DVD), State’s Exhibit No. 2 (CD), State’s Exhibit No. 3 (CD),

State’s Exhibit No. 4 (CD), State’s Exhibit No. 69 (DVD), and Defendant’s Exhibit No. 5 (DVD).

The supplemental reporter’s record is due in this Court on or before October 31, 2019.

       IT IS SO ORDERED THIS 24TH DAY OF OCTOBER, 2019.


                                             PER CURIAM


Before Alley, C.J., Rodriguez, J., and Jennings, J. (Senior Judge)
Jennings, J. (Senior Judge), sitting by assignment